DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 12/17/2020, have been fully considered.  Regarding claim 20, these arguments are moot in view of new grounds of rejection.  Regarding claims 1 and 16, these arguments are not persuasive.

Regarding claims 1 and 16, Applicant argues that Sharma in view of Fu fails to teach “the insert being configured to rest within the stand channel of the stand using a centering feature to position the insert within the stand channel.”  Examiner respectfully disagrees.
Fu recites a holding member 40 and connecting bar 50 (Fu: Fig 1-4; [0014]).  Therefore Fu teaches “an insert.”  Fu holding member 40 is positioned in receiving groove 110 of supporting stand 10 (Fu: Fig 1-4; [0014]).  Therefore Fu teaches “the insert being configured to rest within the stand channel of the stand.”  Fu connecting bar 50 uses hole 512 to position holding member 40 and connector 412 to be in the middle of receiving groove 110 of supporting stand 10 (Fu: Fig 1-4; [0018]-[0019]).  Further, Fu connector 412 is in the middle of bottom plate 411 of holding member 40 (Fu: Fig 2; [0018]) that is in receiving groove 

Applicant's argues that “At most, the connector 412 is described as ‘an electrical connector 412 [that] protrudes up from a middle of the bottom plate 411.’ This electrical connector is not being used to ‘position the insert within the stand channel,’ as recited by amended claim 1.”  Examiner respectfully disagrees.  The facts that connector 412 is in the middle of bottom plate 411 of holding member 40, which is in the middle of engaging portion 11 of supporting stand 10, as shown above, demonstrates how connector 412 in part is used to ‘position the insert within the stand channel,’ as recited by amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0282901) in view of Fu et al. (US 2012/0057278).

Regarding claim 1, 
Sharma teaches:
A display positioning system comprising: 
a stand including a front surface and a back surface (Sharma: Fig 1: stand 106; [0029]), the front surface and the back surface being connected to form a curved bend such that a bottom edge of the front surface and a bottom edge of the back surface are spread out to support the stand (Sharma: Fig 1, 6: stand 106; [0029]), the front surface is further connected to a stand lip (Sharma: Fig 3: edges of opening 136; [0042]), the stand lip forming a stand channel between the front surface and an extended portion of the stand lip (Sharma: Fig 3: opening 136; [0042]); 
a first edge of a computing device (Sharma: Fig 1, 3: bottom edge of display device 104 opposite adapter 108; [0028]); and 
an adapter (Sharma: Fig 4-5: adapter 108; [0050]) including an optical element Sharma: Fig 6: optical element 167; [0062]), the adapter being configured to rest within a first slot in the stand when not in use (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]).


an insert, the insert being configured to rest within the stand channel of the stand using a centering feature to position the insert within the stand channel and the insert including a front plate and a back plate that extend beyond a top portion of the insert and form an insert channel, the insert channel being configured to receive a first edge of a computing device and support the computing device in an elevated position.

Fu teaches:
an insert (Fu: Fig 1-4: holding member 40 and connecting bar 50; [0014]), the insert being configured to rest within the stand channel of the stand (Fu: Fig 1-2; [0014]; holding member 40 is positioned in receiving groove 110 of supporting stand 10) using a centering feature to position the insert within the stand channel (Fu connecting bar 50 uses hole 512 to position holding member 40 and connector 412 to be in the middle of receiving groove 110 of supporting stand 10 (Fu: Fig 1-4; [0018]-[0019).  Further, Fu connector 412 is in the middle of bottom plate 411 of holding member 40 (Fu: Fig 2; [0018]) that is in receiving groove 110, and this receiving groove 110 is in the middle of engaging portion 11 of supporting stand 10 (Fu: Fig 1; [0015])) and the insert including a front plate and a back plate that extend beyond a top portion of the insert (Fu: Fig 2: sidewalls 413, 417; [0018]) and form an insert channel (Fu: Fig 2: chamber 418; [0018]), the insert channel being configured to receive a first edge of a computing 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fu with Sharma.  Using the holding member of Fu would benefit the Sharma teachings by allowing for content to be easily displayed in landscape or portrait mode.  Additionally, this is the application of a known technique, using a holding member, to a known device ready for improvement, the Sharma device, to yield predictable results.

Regarding claim 2, Sharma in view of Fu teaches:
The system of claim 1, wherein the adapter (Sharma: Fig 4-6: adapter 108; [0050]) includes a second slot (Sharma: Fig 6: mounting potion 165; [0061]) configured to receive a second edge of the computing device (Sharma: Fig 1, 3: top edge of display device 104 into mounting potion 165 of adapter 108; [0028]), the second edge located opposite the first edge of the computing device when the adapter is in use (Sharma: Fig 1, 3: top and bottom edges of display device 104 with adapter 108 on top; [0028]).

Regarding claim 3, Sharma in view of Fu teaches:


Regarding claim 4, Sharma in view of Fu teaches:
The system of claim 1, wherein the insert is removable (Fu: Fig 3: pin 60 can be added or removed during assembly or disassembly; [0020]) and the stand channel (Sharma: Fig 3: opening 136; [0042]) is configured to receive the first edge of the computing device and support the computing device in a non-elevated position when the insert is removed (Sharma: Fig 3: bottom edge of device display 104 into opening 136; [0025]; [0033]; [0036]; [0068]).

Regarding claim 5, Sharma in view of Fu teaches:
The system of claim 1, wherein the adapter has a tapered shape to rest flush within the first slot (Sharma: Fig 2, 4-6; adapter 108; [0050]).

Regarding claim 6, Sharma in view of Fu teaches:


Regarding claim 7, Sharma in view of Fu teaches:
The system of claim 1, wherein the elevated position (Fu: Fig 2: chamber 418 receives bottom end of consumer electronic product 3; [0018]) allows the adapter to redirect a field of view of a video capture device of the computing device to a surface and the field of view of the video capture device includes a play area on the surface that is within the field of view based on the elevated position (Sharma: Fig 1: portion/area 103 directed downward; [0028]; [0033]-[0035]; [0041]; [0062]).

Regarding claim 8, Sharma in view of Fu teaches:
The system of claim 1, wherein the insert (Fu: Fig 1-4: holding member 40 and connecting bar 50; [0014]) includes an insert visual marker (Sharma: [0058]: front marks/structures) detectable by the computing device (Sharma: [0030]: detecting/recognizing objects; [0058]: marks).

Regarding claim 9, Sharma in view of Fu teaches:
The system of claim 8, wherein the insert visual marker detectable by the computing device represents to the computing device a configuration of the 

Regarding claim 10, Sharma in view of Fu teaches:
The system of claim 1, wherein the stand includes a stand visual marker detectable by the computing device (Sharma: [0058]: front marks/structures).

Regarding claim 11, Sharma in view of Fu teaches:
The system of claim 10, wherein the stand visual marker detectable by the computing device represents to the computing device a configuration of the computing device (Sharma: [0030]; [0058]: marks for calibrating video camera 110).

Regarding claim 12, Sharma in view of Fu teaches:
The system of claim 11, wherein the stand visual marker is one of a color, a graphical marker, a raised portion of the stand, a notch, and a separable component (Sharma: [0058]: front marks/structures).

Regarding claim 13, Sharma in view of Fu teaches:
The system of claim 11, wherein the stand visual marker represents a calibration requirement of the computing device and the computing device may 

Regarding claim 14, Sharma in view of Fu teaches:
The system of claim 13, wherein the calibration requirement includes one of a height of the video capture device, a type of the computing device, and a type of the video capture device (Sharma: [0058]: marks for calibrating video camera 110 according to alignment/geometric which includes height).

Regarding claim 16, 
Sharma teaches:
A platform for virtualization of a physical environment comprising: 
a stand including a front surface and a back surface (Sharma: Fig 1: stand 106; [0029]), the front surface and the back surface being joined with a curved bend along a top edge of the front surface and a top edge of the back surface such that the front surface and the back surface are positioned opposite each other and support the stand (Sharma: Fig 1, 6: stand 106; [0029]), the stand further comprises: 
a stand lip (Sharma: Fig 3: edges of opening 136; [0042]), the stand lip being connected to the front surface and having an extended portion that extends upwards and forms a stand channel between the extended portion and the front surface (Sharma: Fig 3: opening 136; [0042]), the 
a first slot (Sharma: Fig 4-5: adapter receiver 130; [0046]), the first slot in a top side of the stand (Sharma: Fig 4-5) the first slot being shaped to receive a camera adapter (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]); and 
the adapter (Sharma: Fig 4-6: adapter 108; [0050]) including a second slot (Sharma: Fig 6: mounting potion 165; [0061]) and an optical element (Sharma: Fig 6: optical element 167; [0062]), the second slot being configured to receive a second edge of the computing device (Sharma: Fig 1, 3: top edge of display device 104 into mounting potion 165 of adapter 108; [0028]), the second edge located opposite the first edge of the computing device (Sharma: Fig 1, 3: top and bottom edges of display device 104 with adapter 108 on top; [0028]).

Sharma fails to teach:
an insert configured to rest within the stand channel of the stand using a centering feature to position the insert within the stand channel and the insert including a front plate and a back plate that extend beyond a top portion of the insert and form an insert channel;

Fu teaches:


Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fu with Sharma.  Using the holding member of Fu would benefit the Sharma teachings by allowing for content to be easily displayed in landscape or portrait mode.  Additionally, this is the application of a known technique, using a holding member, to a known device ready for improvement, the Sharma device, to yield predictable results.

Regarding claim 17, Sharma in view of Fu teaches:


Regarding claim 18, Sharma in view of Fu teaches:
The platform of claim 16, wherein the stand further comprises: 
a cabling channel (Sharma: Fig 6: aperture 168; [0059]) forming an access area in the stand that cables may be passed through and connect to the computing device when the stand channel receives the first edge of the computing device and braces the computing device in the angled position (Sharma: Fig 6: aperture 168; [0059]: aperture 168 allows a cable to pass through stand 106).

Regarding claim 19, Sharma in view of Fu teaches:
The platform of claim 16, wherein the curved bend is substantially high enough above that a hand of a user may fit between the curved bend and a surface that the stand is resting on and reposition the stand on the surface (Sharma: Fig 1: support surface 102; [0029]; Fig 6: arch 164; [0060]).

Regarding claim 20,
Sharma teaches:

a stand (Sharma: Fig 1: stand 106; [0029]) configured to rest on a surface (Sharma: Fig 1: support surface 102; [0029]), the stand including a stand channel (Sharma: Fig 3: opening 136; [0042]) that is configured to receive a first edge of a computing device (Sharma: Fig 3: bottom edge of device display 104 into opening 136; [0025]; [0033]; [0036]; [0068]) using a centering feature (Sharma: Fig 6: aperture 168; [0060]) and position the computing device in an angled position (Sharma: Fig 1, 3: attitude of display device 104 in opening 136; [0028]), a first slot (Sharma: Fig 4-5: adapter receiver 130; [0046]) to secure an adapter (Sharma: Fig 4-5: adapter 108; [0050]) when the adapter is not in use (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]), and a visualization marker (Sharma: [0058]: marks); 
the adapter (Sharma: Fig 4-6: adapter 108; [0050]) including a second slot (Sharma: Fig 6: mounting potion 165; [0061]) and an optical element (Sharma: Fig 6: optical element 167; [0062]), the second slot receiving a second edge of the computing device (Sharma: Fig 1, 3: top edge of display device 104 into mounting potion 165 of adapter 108; [0028]) so as to redirect a field of view of at least a portion of a video capture device of the computing device (Sharma: Fig 1: portion/area 103 directed downward; [0028]; [0033]-[0035]; [0041]; [0062]); 
the adapter being secured within the first slot when not in use (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]); and 
the computing device, the computing device further comprising: 

a detector (Sharma: [0030]: computer applications) being configured to detect the visualization marker in the captured video stream (Sharma: [0030]: detecting/recognizing objects; [0058]: marks); and 
a calibrator (Sharma: [0030]: computer applications) being configured to calibrate the video stream based on the visualization marker (Sharma: [0030]; [0058]: marks for calibrating video camera 110 which includes video stream).

Sharma fails to teach:
the stand including a stand channel that is configured to receive a first edge of an insert that retains a computing device using a centering feature;

Fu teaches:
the stand including a stand channel (Fu: Fig 1-2; [0014]; receiving groove 110 of supporting stand 10) that is configured to receive a first edge of an insert (Fu: Fig 1-4: holding member 40, including sidewalls 413, 415, 417 and bottom plate 411, and connecting bar 50; [0014]) that retains a computing device using a centering feature (Fu connecting bar 50 uses hole 512 to position holding 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fu with Sharma.  Using the holding member of Fu would benefit the Sharma teachings by allowing for content to be easily displayed in landscape or portrait mode.  Additionally, this is the application of a known technique, using a holding member, to a known device ready for improvement, the Sharma device, to yield predictable results.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488